Exhibit 10.2

 

LOGO [g66820img001.jpg]    FTI Consulting    900 Bestgate Road    Suite 100

Dennis J. Shaughnessy

   Annapolis, MD 21401

Chairman of the Board

      800.334.5701 toll free    410.224.6366 direct    410.224.6367 fax   
dennis.shaughnessy@fticonsulting.com    www.fticonsulting.com

May 17, 2005

Mr. David G. Bannister

205 Lugain Court

Baltimore, Maryland 21208

Dear David:

Jack and I are delighted to extend to you the following offer for employment at
FTI.

 

  1. Position – Sr. Vice President/ Sr. Managing Director in charge of Corporate
Development.

 

  2. Base Compensation – $300,000 a year.

 

  3. Bonus Opportunity – Participation in mutually designed bonus program with
an earning opportunity of 3X your base salary upon achievement of goals.

 

  4. Stock Options – Initial stock option grant of 75,000 shares to be augmented
by participation in a new senior management equity program to be rolled out in
the second half of 2005.

 

  5. Benefits – Full company benefits.

 

  6. Special Benefits – Company car.

 

  7. Location – Initially, Annapolis.

We are very enthusiastic about the potential of you joining FTI in a role which
we feel will be extremely important to our long term growth. In the position of
Sr. Vice President in charge of Corporate Development you will report directly
to Jack and myself, have a seat on the Executive Committee, and be the primary
responsible executive for the development and execution of our external growth
activity through either corporate acquisitions or acquisitions of individual
group practices.



--------------------------------------------------------------------------------

I look forward to discussing this opportunity in detail with you and hope that
we can develop a meeting of the minds so that you can quickly join the FTI team

 

    Best regards,       /s/ Dennis J. Shaughnessy     Dennis J. Shaughnessy
Accepted:     /s/ David G. Bannister       5/17/05 David G. Bannister    

Date